Citation Nr: 1340135	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  11-19 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability

4.  Entitlement to service connection for a headache disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to November 1972 and from June 1980 to November 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011, an informal conference (in lieu of a hearing) was held before a Decision Review Officer (DRO) at the RO.  In December 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The issues of service connection for a lumbar spine disability, a cervical spine disability, and a headache disability are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran is not shown to have a current right leg disability.


CONCLUSION OF LAW

Service connection for a right leg disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection for a right leg disability prior to its initial adjudication.  A January 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  A July 2011 statement of the case (SOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  At the hearing before the undersigned, the Veteran was advised that in order to establish service connection for a right leg disability, the evidence would have to show that he has a current right leg disability.  The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged that he has been prejudiced by a notice defect.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for pertinent VA examinations in February 2010 and April 2010.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for a right leg disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matter decided is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event  in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Regarding the Veteran's first period of active duty (from October 1972 to November 1972), no lower extremity or right leg abnormalities are noted on either his September 1972 entrance examination or his November 1972 separation examination, and his STRs for that period do not note any complaints, findings, diagnosis, or treatment of a right leg disability.

Regarding the Veteran's second period of active duty (from June 1980 to November 1981), no lower extremity or right leg abnormalities are noted on either his January 1980 entrance examination or his October 1981 separation examination, and his STRs for that period do not note any complaints, findings, diagnosis, or treatment of a right leg disability.  [The Board notes that STRs show that the Veteran was treated for right ankle sprain in December 1980 and again in January 1981; on both occasions, x-rays did not show any fracture.  In January 1981, he was given a cast on his foot for two weeks.]

Postservice treatment records do not note any complaints, findings, diagnosis, or treatment of a right leg disability.

On February 2010 VA general medical examination, the Veteran reported that he fell off of a tank in service and broke his right leg, but it was noted that this was actually described in the record as a right ankle sprain.  The Veteran reported that he was given a full-leg cast for six to nine months thereafter in service.  He described current symptomatology which pertained only to his right ankle (not his right leg).  February 2010 VA x-rays of his right ankle showed no evidence of fracture or dislocation, and the distal tibia and fibula were shown to be intact with no evidence of fracture.  The February 2010 VA examiner rendered a diagnosis of mild to moderate instability of the right ankle, but did not render any diagnoses pertaining to the right leg.

On April 2010 fee-basis VA examination by QTC Medical Services, the Veteran reported injuring his right ankle in service, but did not mention any right leg injuries or disabilities.  April 2010 x-rays of his right ankle showed no abnormalities.  The April 2010 VA examiner rendered a diagnosis of chronic sprain and ligamentous laxity of the right ankle, but did not render any diagnoses pertaining to the right leg.  The examiner went on to opine that it was more likely than not that the Veteran's current right ankle condition was related to his initial injury in service.

[The Board notes that in a June 2010 rating decision, the Veteran was granted service connection for right ankle sprain with ligamentous laxity.  This issue was not appealed and is not before the Board.]

On July 2011 VA spine examination, the Veteran reported that he fell from a truck or a tank in service and fractured his right lower leg, but it was noted that x-rays in service were negative.  As this examination focused on the Veteran's spine, no findings or diagnoses pertaining to the right leg were reported.

At the December 2012 hearing, the Veteran testified that he fell from a vehicle in service and landed hard on his right foot; he related that he complained of right ankle pain the next day but his request to go to sick call was refused and he was made to do a five-mile battalion run.  He testified that during the battalion run he hit a pothole and collapsed and then was taken to a doctor where "they found out that I had a fractured tibia in my right leg and put it in a cast.  Later on it complicated and I had to have a full leg cast from the foot to the hip for about six months."  [The Veteran was advised at the hearing that his STRs do not show that he fractured his tibia or that he was in a full-leg cast.]  The Veteran testified that after the cast was taken off, he did not have any problems with his right leg and did not have any other treatment in service (or postservice for his right leg.  The Veteran specifically testified, "The only problem I've had with that [right] leg was in the service."

The evidence shows, and the Veteran has affirmed (by his hearing testimony), that he has not complained of a right leg disability, or had such disability diagnosed, during the pendency of the instant claim.  [The Board observes that, while he has complained of right ankle symptoms during the pendency of the instant claim, a right ankle disability is service-connected (and this appeal addresses right leg disability other than of the ankle).]  In the absence of evidence of a current right leg disability, service connection or such cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a right leg disability is denied.





REMAND

On review of the record the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

At the December 2012 hearing, the Veteran testified that he sought postservice treatment for his back, neck, and headaches from a private chiropractor (Dr. Tibbetts) in Las Vegas beginning in 1983.  Records of such treatment are not associated with the record (and are likely to contain pertinent information), and must be secured.  In addition, any reports of ongoing VA treatment are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his lumbar spine, cervical spine, and headache disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should secure for the record complete records of all such treatment and evaluation from all sources identified, specifically including Dr. Tibbetts.  If any records sought are unavailable, the reason must be explained for the record.

The Veteran should be advised that his cooperation is paramount, as without it, VA will be unable to obtain the aforementioned private treatment records, which are critical, and that if he does not timely provide the requested information, the matter will be processed under 38 C.F.R. § 3.158(a) (i.e., dismissed as abandoned).

In addition, the RO should secure for the record complete copies of records (those not already associated with the record on appeal) of all VA treatment the Veteran has received for his lumbar spine, cervical spine, and headache disabilities.  If any records sought are unavailable, the reason must be explained for the record.

2.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received (including obtaining addendum medical opinions if necessary to evaluate the additional evidence), and then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


